Per Curiam.
1. The evidence did not authorize the court to direct a verdict in behalf of the plaintiff for the land in dispute.
(а) Documents not included in the approved, brief of evidence, nor referred to therein and attached as exhibits, can not be considered.
(б) There was no sufficient assignment of error on the ruling of the court in excluding evidence, the evidence excluded not having been set out in the motion for a new trial, nor attached thereto as an exhibit.

Judgment reversed.


All the Justices'concur.